Citation Nr: 1639578	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  14-10 855A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Network Payment Center in Portland, Oregon


THE ISSUES

1.  Entitlement to reimbursement of unauthorized medical expenses incurred at West Valley Medical Center from August 23, 2013, to August 24, 2013, pursuant to 38 U.S.C.A. § 1725.

2.  Entitlement to reimbursement of unauthorized medical expenses incurred at St. Luke's Regional Medical Center from August 24, 2013, through August 31, 2013, pursuant to 38 U.S.C.A. § 1725.

3.  Entitlement to reimbursement of unauthorized medical expenses incurred for services provided by Canyon County Ambulance on August 23, 2013, and August 24, 2013, pursuant to 38 U.S.C.A. § 1725.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran apparently served on active duty from March 1952 to March 1955. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from December 2013 administrative decisions by the Department of Veterans Affairs (VA) Network Payment Center (NPC) in Portland, Oregon.  

In September 2014, the Board denied the Veteran's claim.  The Veteran appealed the claim to the Court of Appeals for Veterans Claims (the Court).  By an April 2016 Order, the Court reversed the Board's decision that the Veteran's partial Medicare coverage was a bar to eligibility under 38 U.S.C.A. § 1725, and remanded the matter for readjudication in accordance with a Memorandum Decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to reimbursement of unauthorized medical expenses incurred at St. Luke's Regional Medical Center from August 24, 2013, through August 31, 2013, is addressed in the REMAND portion of this decision and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

The VA is prohibited from paying the Veteran's copayment or deductible, payments for which the Veteran is responsible under his health-plan contract, for the treatment received at West Valley Medical Center from August 23, 2013, to August 24, 2013, and for services provided by Canyon County Ambulance on August 23, 2013, and August 24, 2013.


CONCLUSIONS OF LAW

1.  The criteria for reimbursement for medical expenses incurred at West Valley Medical Center from August 23, 2013, to August 24, 2013, have not been met.  38 U.S.C.A. §§ 1725 (West 2014); 38 C.F.R. §§ 17.1002, 17.1005(f) (2015).

2.  The criteria for reimbursement for services provided by Canyon County Ambulance on August 23, 2013, and August 24, 2013, have not been met. 38 U.S.C.A. §§ 1725 (West 2014); 38 C.F.R. §§ 17.1002, 17.1005(f) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The applicable statute at issue is 38 U.S.C.A. § 1725(b)(3)(B), and states that a veteran is personally liable for emergency treatment if the veteran has no entitlement to care or services under a health-plan contract or has no other contractual or legal recourse against a third party that would, in whole, extinguish such liability to the provider.  

The implementing regulation of 38 U.S.C.A. § 1725(b)(3)(B) is 38 C.F.R. § 17.1002, which provides that payment or reimbursement for emergency services for nonservice-connected disabilities in non-VA facilities is made if the following is met (again the Board is limiting it analysis to the portion of the statute remanded by the Court):  

(f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment).  38 C.F.R. § 17.1002 (f).

However, in a recent Court decision, Staab v. McDonald, 28 Vet. App. 50 (2016), the Court specifically examined the language of 38 C.F.R. § 17.1002 (f), and found the regulation to be invalid, as being incongruous with the intention of 38 U.S.C.A. § 1725(b)(3)(B).  The Court found it clear from the plain language of 38 U.S.C.A. § 1725(b)(3)(B) that it was Congress's intent to reimburse a veteran for that portion of expenses not covered by a health-plan contract, to include Medicare, when the amount covered by the third party was less than total.  The Court determined that since the implementing regulation does not execute the language of the statute or the intent of Congress, it is "invalid and will be set aside by the Court."  

When applying the holding of Staab to the case at hand, it is true that, assuming the other portions of the regulation are met, the Veteran would be able to obtain reimbursement from the VA for the portion of the medical expenses that he incurred but was not paid in full by Medicare and his supplemental Medicare insurance policy.

However, 38 U.S.C.A. § 1725(c)(4)(D) provides for payment limitations, and those payment limitations were not set aside by the Court in Staab.  Specifically, 38 C.F.R. § 17.1005(f) states that VA will not reimburse a claimant under this section for any deductible, copayment or similar payment that the veteran owes the third party.

In this case, the Veteran's private health-care plan, a Medicare supplemental insurance plan, and the Veteran's Medicare, covered the Veteran's emergency hospital expenses at West Valley Medical Center and incurred by Canyon County Ambulance Service but for the Veteran's copayment and deductible.  Specifically, the Veteran's October 4, 2013, and October 13, 2013, Explanation of Benefits from the Veteran's private Medicare supplemental insurance plan stated that the Veteran owed a $295.00 copayment for services rendered by West Valley Medical Center from August 23, 2013, to August 24, 2013, and a $200.00 copayment for services rendered by Canyon County Ambulance Service on August 23, 2013 and August 24, 2013.  Thus, the record reflects that the Veteran owed amounts assessed to be part of his copayment and deductible to his third party insurance plan.  The VA is barred by law and cannot reimburse the Veteran for that amount pursuant to 38 C.F.R. § 17.1005(f).  Therefore, the claim for reimbursement must be denied.


ORDER

Payment or reimbursement of unauthorized medical expenses incurred at West Valley Medical Center from August 23, 2013 to August 24, 2013, is denied.

Payment or reimbursement for unauthorized medical expenses rendered by Canyon County Ambulance on August 23, 2013 and August 24, 2013, is denied.


REMAND

With regard to medical expenses incurred at St. Luke's Regional Medical Center from August 24, 2013 to August 31, 2013, the Explanation of Benefits notice from the Veteran's insurance company for services provided by this facility is not of record.  The Board finds that remand to obtain this document is necessary to accurately determine whether the Veteran's health care contract covered these medical expenses in full or in part, and whether the amount owed to St. Luke's Regional Medical Center, $1,180.00, was a deductible or copayment.   

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he obtain and submit the Explanation of Benefits from his insurance company for care received from St. Luke's Regional Medical Center from August 24, 2013, to August 31, 2013.  If possible, assist the Veteran in obtaining this document.

2.  Then, readjudicate the claim for reimbursement of unauthorized medical expenses incurred at St. Luke's Regional Medical Center from August 24, 2013, through August 31, 2013, in accordance with the holding of Staab v. McDonald, 28 Vet. App. 50 (2016).  If any benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369  (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B,  7112 (West 2014).




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


